     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 1 of 9

1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9     IN RE: COMPLAINT AND PETITION            No.   2:17-cv-00653-JAM-EFB
      OF WILLIAMS SPORTS RENTALS,
10    INC., AS OWNER OF A CERTAIN
      2004 YAMAHA WAVERUNNER FX 140
11    FOR EXONERATION FROM OR                  ORDER GRANTING WILLIS’ MOTION TO
      LIMITATION OF LIABILITY                  LIFT THE ANTI-SUIT INJUNCTION
12                                             AND STAY FURTHER PROCEEDINGS IN
                                               ADMIRALTY
13    MARIAN LATASHA WILLIS, on
      behalf of the Estate of
14    RAESHON WILLIAMS,
15      Respondent/Counter Claimant
16    v.
17    WILLIAMS SPORTS RENTALS, INC.
18      Petitioner/Counter Defendant
19
      WILLIAMS SPORTS RENTALS, INC.
20
        Petitioner, Counter
21      Defendant, and Third-party
        Plaintiff,
22
      v.
23
      THOMAS SMITH, KAI PETRICH,
24    BERKELY EXECUTIVES, INC., ZIP,
      INC., and DOES 1-10
25
           Third-party Defendants.
26
            Following a jet ski accident that claimed the life of
27
     Raeshon Willis, Williams Sports Rentals, Inc. (“WSR”) filed an
28
                                           1
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 2 of 9

1    admiralty action under the Limitation of Liability Act

2    (“Limitation Act”), 46 U.S.C. § 30501 et seq., and Rule F of the

3    Federal Rules of Civil Procedure, Supplemental Rules for

4    Admiralty or Maritime Claims. ECF No. 1.         As required, the Court

5    enjoined all other proceedings “arising out of, consequent upon,

6    or in connection with” the accident.        Order Approving Stipulation

7    of Value, ECF No. 11; see also 46 U.S.C. § 30511(c).

8           Willis then requested the Court dissolve its injunction so

9    she could join WSR in a suit pending in Alameda County Superior

10   Court—a request this Court twice denied.         ECF Nos. 56, 77.

11   Ultimately, the Court dismissed Willis’ counterclaims against

12   WSR.   Dec. 15, 2017 Order, ECF No. 61.       Finding nothing left to

13   adjudicate, the Court granted WSR’s motion for exoneration.             ECF

14   Nos. 76, 77; see also Tr. of 7/30/19 Proceedings, ECF No. 83.

15   See Nov. 26, 2020 USCA Memo. At 3, ECF No. 88; see also Dec. 18,

16   2020 USCA Mandate, ECF No. 89.

17          WSR’s victory was short-lived.      Granting Willis’ writ of

18   mandamus, the Ninth Circuit revived Willis’ negligent entrustment

19   claim and remanded the case with instructions.          Nov. 26, 2020

20   USCA Memo. at 3-4.     The Court of Appeals directed this Court to
21   dissolve the anti-suit injunction and advised that the Court “may

22   wish to reconsider whether to stay the proceedings until Willis’

23   liability claim against WSR is adjudicated in state court.”             Id.

24   at 3 (citing Newton v. Shipman, 718 F.2d 959, 961 (9th Cir.

25   1983)).   On remand, Willis filed a motion to lift the anti-suit

26   injunction and stay further proceedings, likewise urging the
27   Court to stay this action pending resolution of the state court

28
                                           2
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 3 of 9

1    proceedings.1    ECF No. 90.     WSR opposed Willis’ motion.         ECF No.

2    101.    Willis then filed a reply.       ECF No. 107.

3           For the reasons discussed below, the Court grants Willis’

4    motion.

5                                I.      BACKGROUND

6           The parties are familiar with the facts of this case.            The

7    Court need not recite them here, except as is useful in reaching

8    the disposition.

9                                  II.    OPINION

10          A.   Judicial Notice

11          WSR requests judicial notice of: (1) Willis’ admission that

12   her claims against WSR do not arise under California law, and

13   (2) Sentinel Insurance Company’s motion to intervene in this

14   proceeding.     Request for Judicial Notice by WSR, ECF No. 108.

15   Federal Rule of Evidence 201 permits a court to “judicially

16   notice a fact that is not subject to reasonable dispute because

17   it (1) is generally known within the trial court’s territorial

18   jurisdiction; or (2) can be accurately and readily determined

19   from sources whose accuracy cannot reasonably be questioned.”

20   FRE 201(b).     To this end, a court may take judicial notice of
21   “court filings and other matters of public record.”           Reyn’s

22   Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th

23   Cir. 2006).

24          Willis’ admission and Sentinel’s motion to intervene, ECF

25   No. 104, are both proper subjects of judicial notice.           The Court

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 16, 2020.
                                      3
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 4 of 9

1    therefore GRANTS WSR’s request.

2          B.    Subject-matter Jurisdiction

3          WSR’s opposition brief raises questions about whether

4    admiralty jurisdiction exists in this case.         Opp’n at 8.      To

5    clarify: it does.

6          A party invoking admiralty tort jurisdiction must prove

7    that: (1) the alleged tort occurred upon navigable waters; (2)

8    the alleged tort had the potential to disrupt maritime commerce;

9    and (3) the general character of the activity giving rise to the

10   tort had a substantial relationship to traditional maritime

11   activity.    Grubart v. Great Lakes Dredge & Dock Co., 513 U.S.

12   527, 534, 538-40 (1995).      As Willis argues, “the situs of a tort

13   for the purpose of determining admiralty jurisdiction is the

14   place where the injury occurs.”       Reply at 3 (quoting Taghadomi

15   v. U.S., 401 F.3d 1080, 1084 (9th Cir. 2004)).          Although WSR

16   rented its jet skis on the shore, Willis’ death occurred on the

17   waters of Lake Tahoe.      Sec. Am. Compl. (“SAC”), ECF No. 46.           The

18   alleged tort therefore occurred upon navigable waters.            Davis v.

19   U.S., 185 F.2d 938, 943 (9th Cir. 1950) (“[T]he waters of Lake

20   Tahoe are navigable waters of the United States.”)
21         Moreover, the alleged tort had the potential to disrupt

22   maritime commerce.     This inquiry focuses not “on what happened

23   in this particular case but on whether the general features of

24   the incident have a potentially disruptive effect.”           In re

25   Mission Bay, 70 F.3d at 1129 (emphasis in original) (citing

26   Jerome B. Grubart, Inc., 513 U.S. 527, 533 (1995); Sisson v.
27   Ruby, 497 U.S. 358, 363 (1990); Foremost Ins. Co. v. Richardson,

28   457 U.S. 668, 675 (1982)).       Similar to this case, In re Mission
                                           4
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 5 of 9

1    Bay involved two women who suffered serious injuries after

2    falling off the back of a jet-propelled personal watercraft.

3    570 F.3d at 1125.     In assessing the tort’s potential disruption

4    on maritime commerce, the Ninth Circuit found the incident was

5    “best described as harm by a vessel in navigable waters to a

6    passenger.”    Id. at 1129.    The Ninth Circuit held “an incident

7    of this class could have a potentially disruptive impact” on

8    maritime commerce.     Id.   “Among other things, a vessel from

9    which a passenger goes over board . . . would likely stop to

10   search and rescue, call for assistance from others . . . and

11   ensnarl maritime traffic in the lanes affected.”          Id.    Given the

12   similarity of Willis’s accident to the one in In re Mission Bay,

13   the Court finds this case satisfies the “potential to disrupt

14   maritime commerce” requirement.

15          Finally, the Court finds the general character of the

16   activity giving rise to the tort bears a substantial

17   relationship to traditional maritime activity.          As WSR

18   implicitly acknowledges, this factor requires the Court to first

19   identify “the activity giving rise to the tort.”          See Opp’n at 8

20   n.1; Reply at 3-4.     WSR contends that, as a negligent
21   entrustment action, the activity giving rise to this tort was

22   WSR’s “shoreside rental of watersports equipment.”          Opp’n at 8

23   n.1.   Citing In re Complaint & Petition of Blue Water Boating

24   Inc. (“In re Blue Water Boating”), 786 Fed. Appx 703 (9th Cir.

25   Dec. 4, 2019), WSR argues shoreside rentals lack the requisite

26   “maritime flavor” to trigger a court’s admiralty jurisdiction.
27   Id.    This argument oversimplifies the Ninth Circuit’s recent

28   unpublished decision.
                                           5
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 6 of 9

1          In re Blue Water Boating involved a Santa Barbara company’s

2    rental of a standup paddle board.         The company filed a

3    limitation action after a renter fell off a paddle board and

4    drowned.    786 Fed. Appx. at 703-04.      The district court

5    dismissed the suit for lack of jurisdiction.         See Complaint of

6    Blue Water Boating, Inc. v. Mubanda, No. CV 18-1231-JFW (ASx),

7    2018 WL 6075356, at *4 (C.D. Cal. Mar. 27, 2018).          The Ninth

8    Circuit affirmed the district court, finding that standup-

9    paddle-board rentals lacked a “close[] relat[ion] to activity

10   traditionally subject to admiralty law.”         Id. at 705 (quoting

11   Gruver v. Lesman Fisheries, Inc., 489 F.3d 978, 983 (9th Cir.

12   2007)) (modifications in original).

13         The district court decision provides an even more detailed

14   discussion of the issue.      See Complaint of Blue Water Boating,

15   Inc., 2018 WL 6075356, at *4.       This discussion focused, not on

16   the relationship between rental companies and traditional

17   maritime activity, but on the relationship between standup

18   paddle boards and traditional maritime activity.          See id.

19   Comparing paddle board use to activities like swimming and

20   surfing, the court found that “the relationship between the
21   innocent operation of [stand-up paddle boards] and traditional

22   maritime activity [was] virtually non-existent.”          Id.; see also

23   Exec. Jet Aviation, Inc. v. City of Cleveland, Ohio, 409 U.S.

24   249, (1972) (swimming-based torts lack a substantial

25   relationship to traditional maritime activity); Spencer v.

26   Lunada Bay Boys, No. CV 16-02129 SJO (RAOx), 2016 WL 6818757, at
27   * (C.D. Cal. July 22, 2016) (torts committed by individuals on

28   surfboards lack a substantial relationship to traditional
                                           6
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 7 of 9

1    maritime activity).     In doing so, the district court expressly

2    rejected the argument that the paddle used while paddle boarding

3    made it more like a vessel, i.e., “a kayak or a rowboat,” than a

4    surfboard.    Id.

5           Like the Central District of California, this Court finds

6    that the pressing consideration in this analysis is what WSR was

7    renting, not that WSR was renting it.        WSR rents jet skis—

8    personal watercrafts.      The relationship between traditional

9    maritime activity and WSR’s rental of personal watercrafts for

10   use on navigable waters is undeniable.        See Yamaha Motor Corp.,

11   U.S.A. v. Calhoun, 516 U.S. 199, 201-02 (1996) (exercising

12   admiralty jurisdiction over suit involving a jet ski accident);

13   In re Mission Bay, (“Being a vessel, this jet ski has a maritime

14   connection.”); Rigsbee v. City and County of Honolulu, No. 17-

15   cv-00532 HG-KSC, 2018 WL 5017610, at *3 (D. Haw. Oct. 16, 2018)

16   (“Accidents involving jet skis are substantially related to

17   maritime activities.”).

18          The Court finds this suit falls within its admiralty

19   jurisdiction.

20          C.   Anti-suit Injunction
21          The Ninth Circuit instructed this Court to dissolve its

22   previously issued anti-suit injunction.         See Dec. 18, 2019 USCA

23   Mandate.     WSR nonetheless continues to litigate the propriety of

24   allowing Willis’ state court suit to go forward, urging the

25   Court to place limitations on those proceedings.          See Opp’n at

26   8-9.   The question of whether Willis’ state court proceedings
27   will prejudice WSR’s limitation rights has become an unending

28   carousel.    See Tr. of 8/29/17 Proceedings at 39: 6-40:16, ECF
                                           7
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 8 of 9

1    No. 44; Apr. 25, 2018 USCA Memo. at 3, ECF No. 69; Tr. of

2    7/30/19 Proceedings at 24:6-9; Nov. 26, 2019 USCA Memo. at 2-3.

3    The Court declines WSR’s invitation to take another ride.

4          The Ninth Circuit’s instruction to dissolve the anti-suit

5    injunction was unequivocal.       See Dec. 18, 2019 USCA Mandate.

6    This Court takes the Ninth Circuit’s mandate to mean what it

7    says; no more, no less.      Moreover, the Court does not find that

8    any intervening changes in circumstance have, as WSR argues,

9    mooted the Ninth Circuit’s instructions.         Contra Opp’n at 3-4.

10   The Court therefore dissolves its previously issued anti-suit

11   injunction.

12         D.    Stay

13         In Limitation Actions, district courts may exercise their

14   discretion in deciding “whether the limitation question must

15   await trial of the liability issue.”        Newton v. Shipman, 718

16   F.2d 959, 963 (9th Cir. 1983).        Ultimately, “[t]he district

17   court should select the most efficient manner of proceeding.”

18   Id.   Willis argues the Langnes rule of abstention prescribes the

19   most efficient course of action in single-claimant cases such as

20   this one.     Mot. at 3-4 (citing Langnes v. Green, 282 U.S. 531,
21   541-42 (1931).     Under this rule:

22         [T]he district court permits proceedings in state
           court to go forward on the question of liability and
23         retains jurisdiction over any question that might
           arise as to the shipowner's right to limit his
24         liability. If the shipowner either (1) wins in the
           state court or (2) loses, but only in an amount less
25         than the value of his ship and its cargo, then the
           need for further proceedings in federal court is
26         obviated. If the shipowner is found liable for more
           than the value of his ship and its cargo in the state
27         action, further proceedings in the federal limitation
           action may be necessary, but only where the claimant
28         contests the limitation.
                                       8
     Case 2:17-cv-00653-JAM-EFB Document 113 Filed 07/28/20 Page 9 of 9

1    See Mot. at 4 (quoting In re Complaint of McCarthy Bros., 83 F.3d

2    828 (7th Cir. 1996).

3          WSR disagrees that adhering to the Langnes rule would yield

4    maximum efficiency here—namely, because the matter would get to

5    trial more quickly if left in federal court.         This argument rests

6    on the assumption that, absent a stay, this Court would hold a

7    pretrial conference hearing in this case on September 11, 2020

8    “with a bench trial shortly to follow.”         Opp’n at 10.    That

9    assumption is no longer valid.       The Sacramento federal courthouse

10   is currently closed to the public until further notice.              See

11   General Order 618 (May 13, 2020).         When trials resume, criminal

12   cases will take priority.      Given these unprecedented times, the

13   Court finds little value in speculating as to when this matter

14   would go to trial absent a stay.          But suffice it to say, WSR’s

15   argument does not persuade the Court to depart from the practice

16   set forth in Langnes, 282 U.S. at 541-42.         The Court therefore

17   stays further proceedings in admiralty pending the completion of

18   Willis’ suit in state court.

19                                III.    ORDER

20         For the reasons set forth above, the Court GRANTS Willis’s
21   motion to lift the anti-suit injunction and stay further

22   proceedings in admiralty.

23         IT IS SO ORDERED.

24   Dated: July 27, 2020

25

26
27

28
                                           9
